          Case 1:17-cv-02575-KBJ Document 56 Filed 09/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


BRIAN HAWKINS,                        )
                                      )
                      Plaintiff,      )
       v.                             )                  No. 1:17-cv-2575-KBJ
                                      )
ROBERT WILKIE, Secretary of           )
Veterans Affairs, and                 )
                                      )
DEPARTMENT OF VETERANS AFFAIRS, )
                                      )
                      Defendants.     )
_____________________________________ )


                                    JOINT STATUS REPORT

       In a July 5, 2019 minute order, the Court referred this case to mediation and ordered the

parties to “file a joint status report, which shall contain a proposed schedule for further

proceedings if litigation is going to be necessary[,]” by September 16, 2019. Unfortunately,

litigation is going to be necessary, and the parties’ proposed schedule is set forth below.

       The parties attended a settlement conference in Magistrate Judge Robinson’s chambers

on September 5, 2019. The parties were unable to resolve their differences at the settlement

conference, and the gap has not closed in the days since the conference. At bottom, the parties

do not see eye to eye about whether this employment case will be moot after Defendants make

their planned payment of back pay (with interest and offsets) to Plaintiff. More specifically, the

parties disagree about the amount of back pay owed to Plaintiff, as well as about the effects on

mootness, if any, of Plaintiff’s requests for declaratory relief and attorney’s fees.

       The parties propose to address this issue through motions practice, the first-step of which

would be a motion to dismiss filed by Defendants. And the parties suggest the following



                                                  1
         Case 1:17-cv-02575-KBJ Document 56 Filed 09/16/19 Page 2 of 2



briefing schedule for the motion, response, and reply: Defendants file their motion to dismiss on

or before October 29, 2019; Plaintiff files his response brief on or before November 19, 2019;

Defendants file their reply brief on or before December 6, 2019.


 Date: September 16, 2019                       Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                CHRISTOPHER R. HALL
                                                Assistant Branch Director

                                                    s/ Justin M. Sandberg
                                                Justin M. Sandberg (Ill. Bar. No. 6278377)
                                                Senior Trial Counsel
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L. St. NW, Rm. 11004
                                                Washington, D.C. 20005
                                                Tel.: (202) 514-5838
                                                Fax: (202) 616-8202
                                                Email: justin.sandberg@usdoj.gov

                                                Counsel for Defendants


                                                  s/ Christopher J. Keeven
                                                Christopher J. Keeven, D.C. Bar 993971
                                                James P. Garay Heelan, D.C. Bar 997083
                                                Shaw, Bransford & Roth, P.C.
                                                1100 Connecticut Avenue, NW, Suite 900
                                                Washington, D.C. 20036
                                                Tel: 202-463-8400
                                                Fax: 202-833-8082

                                                Counsel for Plaintiff Brian Hawkins




                                                2
